DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For claim 12, the phrase “at least about 150 degrees” is indefinite as the boundaries of the claims are not discernable.
For claims 14 and 16, the limitations of “about 1 foot to about 5 feet in length” is indefinite as a range with both ends open (“about… to about…”) means the boundaries of the claims are not discernable.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-11 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,976,940 to Beauprez (Beauprez).
Concerning claim 1, Beauprez discloses a stump grinder comprising: 
a machine body (10); 
a helical rotary actuator (42) mounted adjacent to said machine body (10), said helical rotary actuator (42) comprising a central axis; 
a support (43) mounted to said helical rotary actuator (42); 
an arm (30) mounted to said support (43); 
a cutting wheel (20) rotatably mounted to said arm (30); and 
a motor (21, 60) operable for driving said cutting wheel; 
wherein said helical rotary actuator (42) is configured for moving said cutting wheel (20) along an arcuate path about said central axis.
Concerning claim 2, Beauprez discloses said helical rotary actuator (42) is mounted to said machine body (10) using one or more mounts (48).
Concerning claim 3, Beauprez discloses said one or more mounts (48) comprise at least one support bracket, arm, or plate.
Concerning claim 4, Beauprez discloses said helical rotary actuator (42) is either bolted to said machine body or welded (column 5, lines 39-42) to said machine body (11).
Concerning claim 6, Beauprez discloses said motor (21) is mounted to said arm.
Concerning claim 7, Beauprez discloses said motor (60) is mounted to said machine body (11).
Concerning claim 8, Beauprez discloses said arm (30) is pivotable about said central axis in a range of motion comprising substantially 180 degrees (as it is capable of doing so).
Concerning claim 10, Beauprez discloses said machine body (10) being part of a vehicle including a vehicle chassis (50), wherein said helical rotary actuator (42) is positioned above said chassis (50).
Concerning claim 11, Beauprez discloses said helical rotary actuator (42) is mounted to said vehicle chassis (50, via 48 and 10).
Concerning claim 18, Beauprez discloses a stump grinder comprising: 
a machine body (11) including a chassis (50); 
a helical rotary actuator (42) mounted to said machine body, said helical rotary actuator comprising a central axis, said helical rotary actuator (42) being positioned above said chassis; 
a support (43) mounted to said helical rotary actuator (42); 
an arm (30) mounted to said support; 
a cutting wheel (20) rotatably mounted to said arm (30); and 
a motor (21) operable for driving said cutting wheel (20); 
wherein said helical rotary actuator (42) is configured for moving said cutting wheel along an arcuate path about said central axis.
Concerning claim 19, Beauprez discloses said helical rotary actuator (42) is mounted directly to said chassis (50).

Claim(s) 1-3, 5-7, 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0321579 to Pfoltner et al (Pfoltner).
Concerning claim 1, Pfoltner discloses a stump grinder comprising: 
a machine body (104); 
a helical rotary actuator (146, 150) mounted adjacent to said machine body (104), said helical rotary actuator (146, 150) comprising a central axis; 
a support (118) mounted to said helical rotary actuator (146, 150); 
an arm (108) mounted to said support (118); 
a cutting wheel (102) rotatably mounted to said arm (108); and 
a motor (162) operable for driving said cutting wheel; 
wherein said helical rotary actuator (146, 150) is configured for moving said cutting wheel (102) along an arcuate path about said central axis.
Concerning claim 2, Pfoltner discloses said helical rotary actuator (146, 150) is mounted to said machine body (104) using one or more mounts (142).
Concerning claim 3, Pfoltner discloses said one or more mounts (142) comprise at least one support bracket, arm, or plate.
Concerning claim 5, Pfoltner discloses said arm (108) is pinned (at 124) to said support (118) and wherein said stump grinder further comprises a linear actuator (128) pinned to said arm (108) and said support (118), wherein said linear actuator (128) is extendable and retractable for lowering and raising said arm (108).
Concerning claim 6, Pfoltner discloses said motor (162) is mounted to said arm (108).
Concerning claim 7, Beauprez discloses said motor (60) is mounted to said machine body (11).
Concerning claim 10, Pfoltner discloses said machine body (104) being part of a vehicle including a vehicle chassis (106), wherein said helical rotary actuator (146, 150) is positioned above said chassis (106).
Concerning claim 11, Pfoltner discloses said helical rotary actuator (146, 150) is mounted to said vehicle chassis (106 via 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beauprez in view of Pfoltner.
Concerning claim 5, Beauprez does not disclose said arm is pinned  to said support and wherein said stump grinder further comprises a linear actuator pinned to said arm and said support, wherein said linear actuator is extendable and retractable for lowering and raising said arm.
Pfoltner, as discussed above, discloses a stump grinder with said linear actuator arrangement.
Because both these references are concerned with a similar problem, stump grinder which allow for horizontal and vertical pivoting of the arm, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the actuator (41) of Beauprez with the linear actuator (128) of Pfoltner as the combination of familiar elements according to known methods is obvious when it does no more than yield predictable results.  As the linear actuator of Pfoltner is simply a different way of moving the arm vertically, this substitution would yield predictable results.

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beauprez in view of U.S. Patent Application Publication No. 2019/0133057 to Barreto (Barreto).
Concerning claim 12, Beauprez discloses a stump grinder comprising: 
a machine body (10); 
a helical rotary actuator (42) mounted adjacent to said machine body (10), said helical rotary actuator (42) comprising a central axis; 
a support (43) mounted to said helical rotary actuator (42); 
an arm (30) mounted to said support (43); 
a cutting wheel (20) rotatably mounted to said arm (30); and 
a motor (21, 60) operable for driving said cutting wheel; 
wherein said helical rotary actuator (42) is configured for moving said cutting wheel (20) along an arcuate path about said central axis.
However, it does not disclose said arm being pivotable about said central axis in a range of motion of at least about 150 degrees.
Barreto discloses a stump grinder comprising an arm (116) mounted to a support (137) and said arm being pivotable about said central axis in a range of motion of at least about 150 degrees (¶57).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the swing angle of the arm of Beauprez to be 150 degrees because, as disclosed by Barreto, this allows for using the stump cutter on stumps that are larger than the average (¶57).
Concerning claim 17, Beauprez discloses said helical rotary actuator (42) is mounted to said vehicle chassis (50, via 48 and 10).

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfoltner in view of U.S. Patent Application Publication No. 2019/0133057 to Barreto (Barreto).
Concerning claim 12, Pfoltner discloses a stump grinder comprising: 
a machine body (104); 
a helical rotary actuator (146, 150) mounted adjacent to said machine body (104), said helical rotary actuator (146, 150) comprising a central axis; 
a support (118) mounted to said helical rotary actuator (146, 150); 
an arm (108) mounted to said support (118); 
a cutting wheel (102) rotatably mounted to said arm (108); and 
a motor (162) operable for driving said cutting wheel; 
wherein said helical rotary actuator (146, 150) is configured for moving said cutting wheel (102) along an arcuate path about said central axis.
However, it does not disclose said arm being pivotable about said central axis in a range of motion of at least about 150 degrees.
Barreto discloses a stump grinder comprising an arm (116) mounted to a support (137) and said arm being pivotable about said central axis in a range of motion of at least about 150 degrees (¶57).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the swing angle of the arm of Pfoltner to be 150 degrees because, as disclosed by Barreto, this allows for using the stump cutter on stumps that are larger than the average (¶57).
Concerning claim 17, Pfoltner discloses said helical rotary actuator (146, 150) is mounted to said vehicle chassis (106 via 104).

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose “said arm is pivotable about said central axis in a range of motion greater than 180 degrees”.  For Beauprez if the arm were to move more than 180 degrees then it would hit the housing (11) and be prevented from doing so.  For instance in Pfoltner, if the arm tried to move 180 degrees or more, then it would be prevented from doing so by the tracks (110).  The prior art also does not disclose “said helical rotary actuator is at least partially disposed within said machine body”.  While Beauprez does disclose device for moving the arm (30) includes a portion (see figure 6A) within the machine body but the rotary actuator (42) is not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/04/2022